—Determination of respondent Police Commissioner, dated November 7, 1995, suspending petitioner police officer for 20 days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael Stallman, J.], entered December 17, 1999), dismissed, without costs.
Substantial evidence, including petitioner’s own testimony, supports the finding that petitioner continued to argue with his desk sergeant after the sergeant had instructed him to leave the precinct house following the morning roll call and the assignment of duties. The penalty does not shock our sense of fairness. We have considered and rejected petitioner’s other arguments. Concur — Sullivan, P. J., Williams, Andrias, Rubin and Friedman, JJ.